Citation Nr: 1512644	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-11 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for lumbar spine degenerative joint disease.

2.  Entitlement to a disability rating greater than 10 percent for left knee degenerative joint disease with patellar tendinosis status post multiple arthroscopic surgeries.  

3.  Entitlement to a disability rating greater than 10 percent for right knee patellofemoral syndrome.

4.  Entitlement to a compensable disability rating for left wrist carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs

ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1995.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

All documents on the Virtual VA paperless claims processing system and on the Veterans Benefits Management System (VBMS) have been reviewed.

A request for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the record shows that the Veteran is employed full time.  See e.g., VA examination reports of September 2010.  Because there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to her service-connected disabilities, a TDIU has not been raised by the record and is not before the Board at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran was last afforded a VA medical examination in September 2010.  Since the September 2010 VA examination, the Veteran has reported additional functional loss due to pain on movement and numbness in her fingers.  See June 2011 notice of disagreement; January 2012 Veteran statement.  Further, a May 2012 VA treatment record indicates that the Veteran has lower back pain with radicular symptoms.  Based on reports of worsening symptoms, and the fact that Veteran has not been examined since September 2010, the Board finds that a new VA examination is warranted to determine the current nature and severity of the Veteran's bilateral knee, left wrist, and lumbar spine disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she provide information as to any outstanding treatment records regarding the knees, left wrist carpal tunnel syndrome, and lumbar spine, to include any additional relevant records from:

a. Health Pavilion Family Care from July 2009 to present,   

b. Cape Fear Orthopaedic Clinic from February 2007 to present, and 

c. Any other private treatment provider. 

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records. 

2. Obtain outstanding relevant VA treatment records, to include records from May 2012 to present. 

3. Afterwards, schedule the Veteran for VA examinations with examiners with appropriate expertise to determine the current severity of the Veteran's bilateral knee disabilities, lumbar spine disability, and left wrist carpal tunnel syndrome.  The VA examiner is requested to review the claims file (including both Virtual VA/ VBMS) and to note that such review was completed.

(a) Regarding the lumbar spine:  The examiner is asked to address the current nature and severity of the Veteran's lumbar spine disability.  For purpose of this opinion, please include the following:

(1) The examiner should set forth the extent of any functional loss present for the service-connected lumbar spine disability due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(2) The examiner is asked to address whether there is any objective neurologic abnormality, to include radiculopathy, that is associated with the lumbar spine disability.  If so, please indicate the nerve root(s) involved and the degree of severity thereof (e.g., mild, moderate, or severe).  

(b) Regarding the knees:  The examiner is asked to address the current nature, severity, and all symptoms of the Veteran's left and right knee disabilities.  For purposes of the opinion, please including the following:

(1) The examiner should set forth the extent of any functional loss present for the left and right knee disabilities due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  

(2) Indicate whether there is recurrent subluxation or lateral instability of either knee, and if so, the degree of severity thereof (slight, moderate, or severe).  

(3) Indicate whether the semilunar cartilage is dislocated with frequent episodes of "locking," pain, and effusion into the joint and whether there are meniscectomy residuals.

(c) Regarding the left wrist carpal tunnel syndrome, the examiner is asked to address the current nature and severity of the left wrist carpal tunnel syndrome.

4. After completing the development, as well as any other action deemed necessary, adjudicate the claims on appeal.  If a matter is not resolved to the Veteran's satisfaction, furnish the Veteran and her representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

